Citation Nr: 0701639	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972 and March 1975 to May 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The record reflects that the veteran failed to appear, 
without explanation, for a Travel Board hearing scheduled in 
June 2003 before a Veterans Law Judge.  He has not requested 
that the hearing be rescheduled.  Accordingly, the Board will 
proceed as if the veteran's hearing request has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2006) (providing that 
failure to appear for a scheduled hearing is treated as a 
withdrawal of the request).  

In an August 2006 rating decision, the Appeals Management 
Center found no clear and unmistakable error in a prior 
rating decision issued in November 1973 that denied service 
connection for a low back disability.  The claims file 
reflects that the veteran has not filed a notice of 
disagreement with this decision.  Accordingly, the Board's 
scope of appellate review is limited to the issue set forth 
above.  

 
FINDINGS OF FACT

1.  By an unappealed rating decision dated in November 1980, 
the RO found no basis for amending its November 1973 rating 
decision, which denied service connection for a low back 
disability.  

2.  Evidence associated with the claims file after the last 
final denial rendered by the RO in November 1980 is new 
evidence and when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim for service 
connection of a low back disability.




CONCLUSION OF LAW

1.  The November 1980 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In light of the Board's decision to reopen the low back 
disability claim based on the veteran's submission of new and 
material evidence, it is clear that no further notification 
of the evidence necessary to reopen the claim is required to 
comply with VA's duty to notify under the VCAA.  




II.	New and Material Evidence- Low Back Disability

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2006).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of a low back 
disability was denied by the RO in a November 1973 rating 
decision.  The RO reasoned that while service medical records 
showed that the veteran was placed on a P-3 profile in 
February 1971 due to spondylolysis and the separation 
examination report noted that the veteran had a bad back, 
there was no evidence of a back injury during service.  In a 
November 1973 letter, the RO advised the veteran of the 
denial of service connection and advised him of his 
procedural and appellate rights.  The veteran, however, did 
not appeal the decision and it became final.  38 U.S.C. § 
4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  
In a November 1980 rating decision, the RO confirmed the 
prior denial, noting that the veteran's low back disability 
was a congenital condition.  The RO acknowledged that the 
veteran had recurrent back trouble during service but noted 
that there was no record of a specific injury.  In a November 
1980 letter, the RO advised the veteran of the denial of 
service connection and advised him of his procedural and 
appellate rights.  The veteran, however, did not appeal the 
decision and it became final.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1979).  In December 2001, 
the RO received the instant claim to reopen. 

Evidence associated with the claims file prior to the last 
final denial of the claimed disorder in November 1980 
follows.

The service medical records showed that no enlistment 
examination report for the veteran's first period of service 
was of record.  Records dated in November 1971 noted that the 
veteran had had low back pain for "several years" and that 
he had been found to have spondylolysis of the lumbar spine 
for which he had received a profile.  Records dated in 
February 1972 noted that the veteran had injured his back 
while playing basketball and that he continued to experience 
low back pain.  The examiner noted an impression of lumbar 
strain.  The March 1972 separation examination report for the 
veteran's first period of service showed that the veteran 
reported that he had a bad back.  

The October 1973 VA examination report noted that the veteran 
complained of low back pain.  A radiology reported noted and 
the examiner diagnosed spondylolysis of L5 with first degree 
spondylolisthesis of L5 on S1.   

The March 1975 enlistment examination report for the 
veteran's second period of service noted no relevant 
findings.  Records dated in July 1975 showed that the veteran 
complained of low back pain.  An impression of lumbosacral 
strain was noted.  A July 1976 record noted that the veteran 
reported that he pulled a muscle in his lower back from 
playing basketball, which resulted in pain.  The examiner 
noted an impression of low back syndrome.  Records dated in 
April 1978, January 1979, and February 1979 showed that the 
veteran complained of low back pain.  A February 1979 
radiology report noted that x-rays revealed a suggestion of 
spondylolysis at L5-S1.  A March 1979 consultation report 
noted that the veteran reported that his refractory back pain 
had its onset three months prior during a 25-mile march.  A 
March 1979 Physical Profile Record reflected that the veteran 
received a permanent P-3 profile for "chronic low back pain, 
aggravated by physical exercise."   
The May 1979 separation examination report for the veteran's 
second period of service noted the permanent profile for the 
veteran's low back.  

The August 1980 VA examination report noted that the veteran 
continued to complain of low back pain.  The examiner 
provided diagnoses of spondylolysis and spondylolisthesis.  

Evidence associated with the claims file after the last final 
denial of the claimed disorder in November 1980 follows.  

Records from Dr. J.J. dated from April 1986 to June 1986 
noted a final diagnosis of ruptured disc at L5-S1 for which 
the veteran underwent a L5-S1 discectomy and lumbar interbody 
fusion.  It was noted that the veteran had previously 
underwent back surgery in 1985.  

VA treatment records dated from June 1987 to September 1987 
noted that the veteran reported a history of an on-the-job 
back injury and resultant chronic low back pain for the past 
three years.  

An April 1991 VA examination report noted that the veteran 
continued to complain of low back pain.  The veteran again 
reported on an industrial incident in which he injured his 
back in 1985.  The examiner noted an impression of chronic 
lumbar syndrome-status post L5, S1 diskectomy and lumbar 
fusion.  

VA treatment records dated from August 1987 to May 2004 
showed that the veteran was followed for low back pain.  

The July 2006 VA spine examination report shows that the 
veteran complained that he experienced back problems during 
service and after service when he worked on a bridge in 
Vidalia, Louisiana in 1983.  The examiner obtained x-rays of 
the veteran's lumbosacral spine.  The examiner noted an 
impression of status-post fifth lumbar disk excision and 
posterior lumbar fusion.  The examiner commented that 
physicians tried to fuse the veteran posteriorly from L5 to 
S1 and that the veteran had this objective evidence to 
support his subjective complaints.  The examiner noted that 
the veteran apparently had spondylolysis and 
spondylolisthesis while on active duty.  The examiner 
maintained that these disorders were congenital anomalies 
that would probably have happened to the veteran had he not 
served in service, but the examiner cautioned that he could 
not say that for sure without resorting to mere speculation.  

Of the evidence associated with the claims file since the 
November 1980 RO decision, the Board finds that the July 2006 
VA examination report is both new and material.  It is not 
cumulative or redundant of the evidence previously of record 
and it relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, it establishes that 
the RO's presumption that the veteran's spondylolysis and 
spondylolisthesis are congenital may be speculative.  When 
the veteran's original claim was denied and the denial 
confirmed on re-consideration, the agency decision makers 
presumed that the low back disorders were congenital and 
found that no superimposed injury occurred during the 
veteran's military service notwithstanding several in-service 
episodes of complaints of and treatment for low back pain.  
Therefore, it is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, reopening the 
veteran's claim for service connection for a low back 
disability is warranted. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and to this extent the claim is granted. 





REMAND

The July 2006 VA examination report is sufficient to reopen 
the claim, but does not provide an adequate basis for the 
establishment of service connection of a low back disability.  
The medical evidence of record shows that the veteran has 
spondylolysis and spondylolisthesis of the spine and that he 
also underwent two back surgeries following an industrial 
accident that reportedly occurred in 1983, 1984, or 1985, 
after his discharge from his second period of service.  The 
VA examiner essentially indicated that the veteran's current 
low back complaints were residuals of the post-service back 
surgeries.  The veteran has several low back disabilities, 
and it is not entirely clear if they are etiologically 
related to each other, or for that matter, whether a 
relationship exists with the veteran's service.  As 
previously noted, the veteran's service enlistment 
examination report for his first period of service is not of 
record.  The Board is of the opinion that the veteran should 
be provided a new examination and a more comprehensive 
medical opinion obtained for purposes of ascertaining whether 
any of the currently diagnosed low back disabilities were 
caused or aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of VA's duties under the 
VCAA and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the reopened low 
back claim, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006).  This 
action should include written notice to 
the veteran of what the evidence must 
show to establish entitlement to service-
connected compensation benefits and that 
he should provide any evidence in his 
possession that pertains to the claim.  
The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Request that the veteran provide the 
appropriate identifying information on 
the industrial accident involving an 
injury to his low back that reportedly 
occurred in 1983, 1984, or 1985, to 
enable the procurement of any records of 
workers compensation or records of 
medical treatment relating to this 
incident.  

3.  Please afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disabilities present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
the following:  (i) did the veteran 
clearly and unmistakably enter service 
with a pre-existing low back disability, 
and if so, what was the nature of the 
disability; (ii) if the veteran clearly 
and unmistakably entered service with a 
pre-existing low back disability, was 
there an increase in service 
symptomatology, and if so, did that 
increase represent a chronic worsening or 
clearly and mistakably represent the 
natural progression of the disability; 
and (iii) if the veteran did not clearly 
and unmistakably enter service with a 
pre-existing low back disability is any 
currently diagnosed low back disability 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to any 
symptomatology shown during service or 
attributable to an intercurrent post-
service event. 

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


